Exhibit 10.1

AMENDMENT NO. 1

Dated as of July 1, 2019

to

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 7, 2018

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of July 1, 2019 by and among
Extra Space Storage LP, a Delaware limited partnership (the “Borrower”), the
financial institutions signatory hereto as “Augmenting Lenders” or “Increasing
Lenders”, and U.S. Bank National Association, as Administrative Agent (the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement
(as defined below).

WHEREAS, the Borrower, Extra Space Storage Inc., certain financial institutions
party thereto (the “Lenders”) and the Administrative Agent are party to an
Amended and Restated Credit Agreement dated as of December 7, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower desires to enter into two tranches of Incremental Term
Loans pursuant to and in accordance with the terms and conditions of
Section 2.24 of the Credit Agreement;

WHEREAS, pursuant to Section 2.24 of the Credit Agreement, the Credit Agreement
may be amended pursuant to an Incremental Term Loan Amendment executed by the
Borrower, each Increasing Lender participating in a tranche of Incremental Term
Loans, each Augmenting Lender participating in a tranche of Incremental Term
Loans, if any, and the Administrative Agent; and

WHEREAS, each of (x) BOKF, NA as a new Lender (the “Augmenting Lender”) and
(y) the existing Lenders identified on the signature pages hereof as “Increasing
Lenders” (each individually, an “Increasing Lender” and collectively, the
“Increasing Lenders’), are willing to provide Incremental Term Loans under the
Credit Agreement, and the Borrower, the Augmenting Lender, the Increasing
Lenders and the Administrative Agent have agreed to amend the Credit Agreement
to effect the making of the applicable Incremental Term Loans on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Administrative Agent, the Augmenting Lender and the Increasing Lenders party
hereto have agreed to enter into this Amendment.

1.        Incremental Term Loans; Amendments to Credit Agreement. Effective as
of the date of satisfaction or waiver of the conditions precedent set forth in
Section 2 below, the parties hereto agree as follows:

(a)        Pursuant to Section 2.24 of the Credit Agreement, the Augmenting
Lender agrees to be bound by the provisions of the Credit Agreement and agrees
that it shall, on the date of this Amendment, become a Lender for all purposes
of the Credit Agreement to the same extent as if originally a party thereto,
with a commitment to fund the Tranche 4 Term Loans (as defined below, and which
shall constitute an Incremental Term Loan under the Credit Agreement) on the
Amendment No. 1 Effective



--------------------------------------------------------------------------------

Date (as defined below) in an amount equal to its Tranche 4 Term Loan Commitment
(as defined below). Each Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, including without limitation Section 2.24
thereof, that it shall participate in the funding of the Tranche 3 Term Loans
and the Tranche 4 Term Loans (each of which shall constitute Incremental Term
Loans under the Credit Agreement) on the Amendment No. 1 Effective Date in
amounts equal to its Tranche 3 Term Loan Commitment and Tranche 4 Term Loan
Commitment, respectively.

(b)        Section 1.1 of the Credit Agreement is hereby amended to delete the
definition of “Amendment No. 2 Effective Date”.

(c)        Section 1.1 of the Credit Agreement is hereby amended to amend and
restate or add, as applicable, the following definitions in their appropriate
alphabetical order therein:

“Amendment No. 1 Effective Date” means July 1, 2019.

“Class”, when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans, Tranche 1 Term
Loans, Tranche 2 Term Loans, Tranche 3 Term Loans or Tranche 4 Term Loans.

“Facility” means the Revolving Facility, the Tranche 1 Term Loan Facility, the
Tranche 2 Term Loan Facility, the Tranche 3 Term Loan Facility, the Tranche 4
Term Loan Facility, any Incremental Term Loan facility or any or all of them, as
the context requires.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, the Augmenting Lenders or a Designated Lender and their respective
successors and permitted assigns; provided, however, that the term “Lender”
shall exclude each Designated Lender when used in reference to any Loan other
than a Bid Rate Loan, the Commitments or terms relating to any Loan other than a
Bid Rate Loan and shall further exclude each Designated Lender for all other
purposes under the Loan Documents except that any Designated Lender which funds
a Bid Rate Loan shall, subject to Section 12.1, have only the rights (including
the rights given to a Lender contained in Section 9.6) and obligations of a
Lender associated with holding such Bid Rate Loan. For the avoidance of doubt,
the term “Lenders” excludes any Departing Lenders.

“Prepayment Premium” is defined in Section 2.7(c).

“Pro Rata Share” means, (a) with respect to any Revolving Lender, a portion
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the Aggregate Revolving Commitments, provided,
however, if all of the Revolving Commitments are terminated pursuant to the
terms of this Agreement, then “Pro Rata Share” with respect to any Revolving
Lender means the percentage obtained by dividing (i) such Lender’s Revolving
Exposure at such time by (ii) the Aggregate Outstanding Revolving Credit
Exposure at such time; provided, further, that when a Defaulting Lender shall
exist, “Pro Rata Share” shall be adjusted in accordance with the provisions of
Section 2.22, (b) with respect to any Tranche 1 Term Loan Lender, a portion
equal to a fraction the numerator of which is such Lender’s outstanding
principal amount of Tranche 1 Term Loans and the denominator of which is the
aggregate outstanding principal amount of the Tranche 1 Term Loans of all
Lenders, (c) with respect to any Tranche 2 Term Loan Lender, a portion equal to
a fraction the numerator of which is such Lender’s outstanding principal amount
of Tranche 2 Term Loans and the denominator of which is the aggregate
outstanding principal amount of the Tranche 2 Term Loans of all Lenders,
(d) with respect to any Tranche 3 Term Loan Lender, a portion equal to a
fraction the numerator of which is such Lender’s outstanding principal amount of
Tranche 3 Term Loans and the

 

2



--------------------------------------------------------------------------------

denominator of which is the aggregate outstanding principal amount of the
Tranche 3 Term Loans of all Lenders and (e) with respect to any Tranche 4 Term
Loan Lender, a portion equal to a fraction the numerator of which is such
Lender’s outstanding principal amount of Tranche 4 Term Loans and the
denominator of which is the aggregate outstanding principal amount of the
Tranche 4 Term Loans of all Lenders.

“Refinanced Indebtedness” is defined in Section 6.2.

“Term Loan” means a Tranche 1 Term Loan, a Tranche 2 Term Loan, a Tranche 3 Term
Loan, a Tranche 4 Term Loan and/or an Incremental Term Loan, as the context
requires.

“Term Loan Commitments” means, for each Lender, such Lender’s Tranche 1 Term
Loan Commitment, Tranche 2 Term Loan Commitment, Tranche 3 Term Loan Commitment,
Tranche 4 Term Loan Commitment and/or Incremental Term Loan Commitment.

“Term Loan Termination Date” means the Tranche 1 Term Loan Termination Date,
Tranche 2 Term Loan Termination Date, Tranche 3 Term Loan Termination Date,
Tranche 4 Term Loan Termination Date and/or each Incremental Term Loan
Termination Date, as the context requires.

“Tranche 3 Term Loan” means a loan made pursuant to Section 2.1(d) (or any
conversion or continuation thereof).

“Tranche 3 Term Loan Commitment” means, for each Lender, the obligation, if any,
of such Lender to make Tranche 3 Term Loans to the Borrower, as set forth in
Schedule 1, as it may be modified (a) as a result of any assignment that has
become effective pursuant to Section 12.3(c) or (b) otherwise from time to time
pursuant to the terms hereof. As of the Amendment No. 1 Effective Date, the
aggregate amount of the Lenders’ Tranche 3 Term Loan Commitments is
$245,000,000. After advancing the Tranche 3 Term Loan, each reference to a
Lender’s Tranche 3 Term Loan Commitment shall refer to that Lender’s Pro Rata
Share of the Tranche 3 Term Loans.

“Tranche 3 Term Loan Facility” means the $245,000,000 approximately five and
one-half year term loan facility evidenced by this Agreement.

“Tranche 3 Term Loan Lender” means, as of any date of determination a Lender
having a Tranche 3 Term Loan Commitment.

“Tranche 3 Term Loan Termination Date” means January 30, 2025 or any earlier
date on which the Tranche 3 Term Loans are due in full pursuant to the terms
hereof.

“Tranche 4 Term Loan” means a loan made pursuant to Section 2.1(e) (or any
conversion or continuation thereof).

“Tranche 4 Term Loan Commitment” means, for each Lender, the obligation, if any,
of such Lender to make Tranche 4 Term Loans to the Borrower, as set forth in
Schedule 1, as it may be modified (a) as a result of any assignment that has
become effective pursuant to Section 12.3(c) or (b) otherwise from time to time
pursuant to the terms hereof. As of the Amendment No. 1 Effective Date, the
aggregate amount of the Lenders’ Tranche 4 Term Loan Commitments is
$255,000,000. After advancing the Tranche 4 Term Loan, each reference to a
Lender’s

 

3



--------------------------------------------------------------------------------

Tranche 4 Term Loan Commitment shall refer to that Lender’s Pro Rata Share of
the Tranche 4 Term Loans.

“Tranche 4 Term Loan Facility” means the $255,000,000 approximately seven-year
term loan facility evidenced by this Agreement.

“Tranche 4 Term Loan Lender” means, as of any date of determination a Lender
having a Tranche 4 Term Loan Commitment.

“Tranche 4 Term Loan Termination Date” means June 29, 2026 or any earlier date
on which the Tranche 4 Term Loans are due in full pursuant to the terms hereof.

(d)          Section 2.1 of the Credit Agreement is hereby amended to (i) remove
“; and” from the end of clause (b) thereof and substitute “;”; (ii) remove the
“.” at the end of clause (c) thereof and substitute “;” therefor; (iii) add the
following clauses (d) and (e) immediately following clause (c) thereof, and
(iv) restate the final paragraph of such Section 2.1 in its entirety as follows,
immediately following new clause (e) as set forth below:

“(d)        on the Amendment No. 1 Effective Date, to make Tranche 3 Term Loans
to the Borrower in Dollars in an amount equal to such Lender’s Tranche 3 Term
Loan Commitment as of the Amendment No. 1 Effective Date by making immediately
available funds available to the Administrative Agent’s designated account not
later than the time specified by the Administrative Agent on the Amendment No. 1
Effective Date; and

(e)        on the Amendment No. 1 Effective Date, to make Tranche 4 Term Loans
to the Borrower in Dollars in an amount equal to such Lender’s Tranche 4 Term
Loan Commitment as of the Amendment No. 1 Effective Date by making immediately
available funds available to the Administrative Agent’s designated account not
later than the time specified by the Administrative Agent on the Amendment No. 1
Effective Date.

Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow the Revolving Loans at any time prior to the Revolving Loan Termination
Date. Amounts repaid in respect of Term Loans may not be reborrowed. Unless
previously terminated, (i) any unfunded Tranche 1 Term Loan Commitments and
Tranche 2 Term Loan Commitments terminated at 5:00 p.m. (Chicago time) on the
date of this Agreement, (ii) any unfunded Tranche 3 Term Loan Commitments and
Tranche 4 Term Loan Commitments shall terminate at 5:00 p.m. (Chicago time) on
the Amendment No. 1 Effective Date, and (iii) the Revolving Commitments shall
terminate on the Revolving Loan Termination Date. The LC Issuer will issue
Facility LCs hereunder on the terms and conditions set forth in Section 2.19.”

(e)        Section 2.3 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“2.3.      Ratable Loans; Types of Advances. Each Revolving Advance hereunder
shall consist of Revolving Loans made from the several Revolving Lenders ratably
according to their Pro Rata Shares. The Revolving Advances may be Base Rate
Advances or Eurodollar Advances, or a combination thereof, selected by the
Borrower in accordance with Sections 2.8 and 2.9. Each Tranche 1 Term Loan
Advance hereunder shall consist of Tranche 1 Term Loans made from the several
Tranche 1 Term Loan Lenders ratably according to their Pro Rata Shares on the
funding

 

4



--------------------------------------------------------------------------------

date for each such Advance. Each Tranche 2 Term Loan Advance hereunder shall
consist of Tranche 2 Term Loans made from the several Tranche 2 Term Loan
Lenders ratably according to their Pro Rata Shares on the funding date for each
such Advance. Each Tranche 3 Term Loan Advance hereunder shall consist of
Tranche 3 Term Loans made from the several Tranche 3 Term Loan Lenders ratably
according to their Pro Rata Shares on the funding date for each such Advance.
Each Tranche 4 Term Loan Advance hereunder shall consist of Tranche 4 Term Loans
made from the several Tranche 4 Term Loan Lenders ratably according to their Pro
Rata Shares on the funding date for each such Advance. The Term Loan Advances
may be Base Rate Advances or Eurodollar Advances.”

(f)        Section 2.7(b) of the Credit Agreement is hereby amended to add the
following parenthetical after each instance of the word “premium” set forth
therein: “(other than, in the case of the Tranche 4 Term Loans, any applicable
Prepayment Premium)”.

(g)        Section 2.7 of the Credit Agreement is hereby further amended to add
the following new clause (c) immediately following clause (b) thereof:

“(c)        Notwithstanding clause (b) above, to the extent that the Borrower
makes (or shall be required to be made) a prepayment of principal of all or any
portion of the Tranche 4 Term Loans (whether voluntary or otherwise) on or prior
to the second anniversary of the Amendment No. 1 Effective Date, the Borrower
shall pay to the Administrative Agent, for the ratable account of the applicable
Lenders, a prepayment premium (the “Prepayment Premium”) equal to the percentage
of the principal amount so prepaid (or required to be prepaid) set forth in the
following table corresponding to the period during which such prepayment is made
(or required to be made). Such fee shall be due and payable on the date of any
such prepayment.

 

    Period    




        Prepayment        


Premium

 


 

   

After the Amendment No. 1 Effective Date and on or prior to the 1-year
anniversary of the Amendment No. 1 Effective Date

    2.00%      

After the 1-year anniversary of the Amendment No. 1 Effective Date and on or
prior to the 2-year anniversary of the Amendment No. 1 Effective Date

    1.00%      

After the 2-year anniversary of the Amendment No. 1 Effective Date

    0.00%  

The Loan Parties and the Tranche 4 Term Loan Lenders expressly agree as follows:

(i)        (A)        All amounts payable pursuant to this Section 2.7(c) are
reasonable and are the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) all such amounts
shall be payable notwithstanding the then prevailing market rates at the time
payment is made; (C) there has been a course of conduct between the Tranche 4
Term Loan Lenders and the Loan Parties giving specific consideration in this
transaction for such agreement to pay all such amounts; (D) the Loan Parties,
the Administrative Agent and the Tranche 4 Term Loan Lenders shall be estopped
hereafter from claiming differently than as agreed to in this Section 2.7(c);
(E) their agreement to pay all such amounts is a material inducement to the
Tranche 4 Term Loan Lenders to make the Tranche 4 Term Loans, and (F) such
amounts represent a good faith, reasonable estimate and calculation of the lost
profits or

 

5



--------------------------------------------------------------------------------

damages of the Tranche 4 Term Loan Lenders and it would be impractical and
extremely difficult to ascertain the actual amount of damages to the Tranche 4
Term Loan Lenders or profits lost by the Tranche 4 Term Loan Lenders as a result
of the prepayment of the Tranche 4 Term Loans.

(ii)        Any amounts payable in accordance with this Section 2.7(c) shall be
presumed to be equal to the liquidated damages sustained by the Tranche 4 Term
Loan Lenders as the result of the prepayment of the Tranche 4 Term Loans and the
Loan Parties agree that it is reasonable under the circumstances currently
existing. THE LOAN PARTIES EXPRESSLY WAIVE TO THE EXTENT PERMITTED BY APPLICABLE
LAW THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF ANY SUCH AMOUNTS IN CONNECTION WITH ANY
ACCELERATION.”

(h)        Section 6.2 of the Credit Agreement is amended to amend and restate
the first sentence thereof in its entirety as follows:

“The REIT and the Borrower will, and will cause each Subsidiary to, use the
proceeds of the Credit Extensions for general corporate purposes (including,
among others, to refinance certain existing Indebtedness from time to time);
provided, that the proceeds of the Tranche 3 Term Loans and the Tranche 4 Term
Loans shall be used to refinance certain existing Indebtedness previously
identified in writing by the Borrower to the Administrative Agent (the
“Refinanced Indebtedness”) and otherwise for general corporate purposes.”

(i)        Section 7.2 of the Credit Agreement is hereby amended to add “the
Prepayment Premium,” immediately after the reference to “the LC Fee,” set forth
therein.

(j)        Sections 8.2(b) and (c) are each hereby amended to include “the
Prepayment Premium,” immediately following the references to “LC Fees,” set
forth therein.

(k)        Section 8.3(a) is hereby amended to amend and restate clause
(iii) thereof in its entirety as follows:

“(iii) postpone any regularly scheduled payment of principal of any Loan or
forgive all or any portion of the principal amount thereof or any Reimbursement
Obligation related thereto, or reduce the rate or extend the time of payment of
interest or fees or Prepayment Premium (excluding any waiver of application of
the interest rate applicable under Section 2.11, which shall only require the
consent of Required Lenders) thereon or Reimbursement Obligations related
thereto;”.

(l)        The Pricing Schedule attached to the Credit Agreement shall be
amended and restated in its entirety as set forth on Annex I hereto.

(m)        Schedule 1 to the Credit Agreement shall be amended and restated in
its entirety as set forth on Annex II hereto.

(n)        The Credit Agreement shall have new Exhibits E-5 and E-6 appended
thereto immediately following Exhibit E-4, each in the forms attached hereto as
Annexes V and VI, respectively.

2.        Conditions of Effectiveness. The effectiveness of this Amendment is
subject to

 

6



--------------------------------------------------------------------------------

the following conditions precedent:

(a)        the Administrative Agent’s receipt of:

(i)        counterparts of this Amendment duly executed by the Borrower, the
Augmenting Lender, each Increasing Lender and the Administrative Agent;

(ii)        the Consent and Reaffirmation attached hereto as Annex III (the
“Reaffirmation”) duly executed by the REIT and each Guarantor;

(iii)        each other document set forth on Annex IV attached hereto;

(iv)        all of the Administrative Agent’s accrued costs, fees and expenses
in connection with this Amendment through the date hereof that are required to
be paid on or prior to the date hereof pursuant to Section 9.6(a) of the Credit
Agreement;

(v)        (x) pro forma financial statements giving effect to incurrence of the
Tranche 3 Term Loans and the Tranche 4 Term Loans, which demonstrate, in the
Administrative Agent’s reasonable judgment, together with all other information
then available to the Administrative Agent, that the Borrower can repay its
debts and satisfy its other obligations as and when they become due, together
with, (y) such information as the Administrative Agent may reasonably request to
confirm the tax, legal, and business assumptions made in such pro forma
financial statements, and (z) unaudited consolidated financial statements of the
REIT and its Subsidiaries for the fiscal quarter ended March 31, 2019; and

(vi)        due diligence responses to its requests regarding the Eligible
Properties, including a list of the Eligible Properties and the NOI attributable
thereto; and

(b)        upon the reasonable request of any Increasing Lender or the
Augmenting Lender made at least ten Business Days prior to the Amendment No. 1
Effective Date, the Borrower must have provided to such Lender the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the PATRIOT
Act, in each case at least five Business Days prior to the Amendment No. 1
Effective Date.

3.        Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows as of the Amendment No. 1 Effective Date:

(a)        This Amendment and the Credit Agreement (as amended hereby)
constitute the legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights.

(b)        As of the date hereof after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrower contained in Article V
of the Credit Agreement are (A) with respect to any representations or
warranties that contain a materiality qualifier, true and correct in all
respects as of the Amendment No. 1 Effective Date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all respects on and as of such earlier date and (B) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of the Amendment No. 1 Effective Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in

 

7



--------------------------------------------------------------------------------

which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.

4.        Reference to and Effect on the Credit Agreement.

(a)        Upon the effectiveness hereof, each reference to the Credit Agreement
in the Credit Agreement or any other Loan Document shall mean and be a reference
to the Credit Agreement, as amended hereby. This Amendment, the Reaffirmation,
and any other documents described on Annex IV each constitutes a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.

(b)        Except as specifically amended above, the Credit Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

(c)        The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

5.        Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A STATE OTHER THAN THE STATE OF NEW YORK)
OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

6.        Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7.        Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

EXTRA SPACE STORAGE LP, as the Borrower

By:      

 

ESS Holdings Business Trust I

Its:

 

General Partner

 

By: /s/ P. Scott Stubbs                          

 

Name: P. Scott Stubbs

 

Title: Trustee

 

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as an Increasing Lender and as Administrative  Agent

By:

 

/s/ Michelle Pearce

Name:

 

Michelle Pearce

Title:

 

Vice President

 

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as an Increasing Lender

By:

 

/s/ Tyler Lowry

Name:

 

Tyler Lowry

Title:

 

SVP

 

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

TD BANK,

as an Increasing Lender

By: 

 

/s/ Benjamin Kruger

Name:

 

Benjamin Kruger

Title:

 

VP

 

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

BBVA USA,

as an Increasing Lender

By:

 

/s/ Brian Tuerff

Name:

 

Brian Tuerff

Title:

 

Senior Vice President

 

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

BOKF, NA,

as an Augmenting Lender

By: 

 

/s/ Chad Neubecker

Name:

 

Chad Neubecker

Title:

 

Senior Vice President

 

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

ANNEX I

PRICING SCHEDULE

 

I.

Leverage-Based Pricing

From the Effective Date until the Investment Grade Election, the Applicable
Margin and the Applicable Fee Rate shall be determined as set forth below.

 

  A.

Revolving Loans

 

      Level      

  

Consolidated
    Leverage Ratio    

  

Applicable

Margin for

Eurodollar Rate

Loans

  

Applicable

  Margin for Base  
Rate Loans

  

  Applicable Fee  

        Rate         

1

 

  

< 35%

 

  

1.050%

 

  

0.050%

 

  

0.150%

 

2

 

  

³ 35% but < 40%

 

  

1.100%

 

  

0.100%

 

  

0.150%

 

3

  

³ 40% but < 45%

 

  

1.150%

 

  

0.150%

 

  

0.200%

 

4

  

³ 45% but < 50%

 

  

1.250%

 

  

0.250%

 

  

0.200%

 

5

  

³ 50% but < 55%

 

  

1.300%

 

  

0.300%

 

  

0.300%

 

6

  

³ 55%

 

  

1.500%

 

  

0.500%

 

  

0.300%

 

 

  B.

Tranche 1 Term Loans, Tranche 2 Term Loans and Tranche 3 Term Loans

 

             Level            

  

Consolidated

    Leverage Ratio    

  

Applicable

Margin for

    Eurodollar Rate    

Loans

  

Applicable Margin

    for Base Rate Loans    

1

 

  

< 35%

 

  

1.200%

 

  

0.200%

 

2

 

  

³ 35% but < 40%

 

  

1.250%

 

  

0.250%

 

3

 

  

³ 40% but < 45%

 

  

1.350%

 

  

0.350%

 

4

 

  

³ 45% but < 50%

 

  

1.400%

 

  

0.400%

 

5

 

  

³ 50% but < 55%

 

  

1.500%

 

  

0.500%

 

6

 

  

³ 55%

 

  

1.700%

 

  

0.700%

 

 

  C.

Tranche 4 Term Loans

 

             Level            

  

Consolidated

    Leverage Ratio    

  

Applicable

Margin for

    Eurodollar Rate    

Loans

  

Applicable Margin

    for Base Rate Loans    

1

 

  

< 35%

 

  

1.500%

 

  

0.500%

 

2

 

  

³ 35% but < 40%

 

  

1.600%

 

  

0.600%

 



--------------------------------------------------------------------------------

3

 

  

³ 40% but < 45%

 

  

1.650%

 

  

0.650%

 

4

 

  

³ 45% but < 50%

 

  

1.750%

 

  

0.750%

 

5

 

  

³ 50% but < 55%

 

  

1.850%

 

  

0.850%

 

6

 

  

³ 55%

 

  

2.200%

 

  

1.200%

 

For the purposes of Section I (Leverage-Based Pricing) of this Schedule,
“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).

Until the Investment Grade Election, the Applicable Margin and Applicable Fee
Rate shall be determined in accordance with the foregoing table based on the
Borrower’s Consolidated Leverage Ratio as reflected in the then most recent
Financials. Adjustments, if any, to the Applicable Margin and Applicable Fee
Rate shall be effective from and after the first Business Day immediately
following the date on which the delivery of such Financials is required until
the first Business Day immediately following the next such date on which
delivery of such Financials of the REIT and its Subsidiaries is so required. If
the Borrower fails to deliver the Financials to the Administrative Agent at the
time required pursuant to Section 6.1, then the Applicable Margin and Applicable
Fee Rate shall be the highest Applicable Margin and Applicable Fee Rate set
forth in the foregoing table until five (5) days after such Financials are so
delivered.

Notwithstanding the foregoing, (a) Level 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Effective Date, and adjustments
to the Level then in effect shall thereafter be effected in accordance with the
preceding paragraph and (b) Level 3 shall be deemed to be applicable for the
Tranche 3 Term Loans and Tranche 4 Term Loans until the Administrative Agent’s
receipt of the applicable Financials for the Borrower’s fiscal quarter ending
June 30, 2019.

 

II.

Rating-Based Pricing

From and after the Investment Grade Election, the Applicable Margin and the
Applicable Fee Rate shall be determined as set forth below.

 

  A.

Revolving Loans

 

        Level         

  

      Rating      

  

Applicable

Margin for
      Eurodollar      

Loans

  

Applicable

    Margin for    

Base Rate

Loans

  

      Applicable      

Fee Rate

1

  

A or higher/A2

or higher

   0.750%    0.00%    0.100%

2

 

  

A-/A3

 

  

0.775%

 

  

0.00%

 

  

0.125%

 

3

 

  

BBB+/Baa1

 

  

0.825%

 

  

0.00%

 

  

0.150%

 

4

 

  

BBB/Baa2

 

  

0.900%

 

  

0.00%

 

   0.200%

5

 

  

BBB-/Baa3

 

  

1.100%

 

  

0.100%

 

   0.250%

6

 

  

<BBB-/Baa3

 

  

1.450%

 

  

0.450%

 

   0.300%

 

  B.

Tranche 1 Term Loans, Tranche 2 Term Loans and Tranche 3 Term Loans



--------------------------------------------------------------------------------

      Level      

  

      Rating      

  

Applicable

Margin for

      Eurodollar      

Loans

  

Applicable

      Margin for      

Base Rate

Loans

1

  

A or higher/A2

or higher

   0.800%    0.00%

2

 

  

A-/A3

 

  

0.850%

 

  

0.00%

 

3

 

  

BBB+/Baa1

 

  

0.900%

 

  

0.00%

 

4

 

  

BBB/Baa2

 

  

1.000%

 

  

0.00%

 

5

 

  

BBB-/Baa3

 

  

1.250%

 

  

0.250%

 

6

 

  

<BBB-/Baa3

 

  

1.650%

 

  

0.650%

 

 

  C.

Tranche 4 Term Loans

 

      Level      

  

      Rating      

  

Applicable

Margin for

      Eurodollar      

Loans

  

Applicable

      Margin for      

Base Rate

Loans

1

  

A or higher/A2

or higher

   1.400%    0.400%

2

 

  

A-/A3

 

  

1.400%

 

  

0.400%

 

3

 

  

BBB+/Baa1

 

  

1.450%

 

  

0.450%

 

4

 

  

BBB/Baa2

 

  

1.550%

 

  

0.550%

 

5

 

  

BBB-/Baa3

 

  

1.700%

 

  

0.700%

 

6

 

  

<BBB-/Baa3

 

  

2.250%

 

  

1.250%

 

For the purposes of Section II (Rating-Based Pricing) of this Schedule, the
following terms have the following meanings, subject to the final two paragraphs
of this Section II:

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

“Rating” means, as applicable, each of the Moody’s Rating, the S&P Rating and
any other rating issued by another nationally recognized ratings agency and then
in effect with respect to the Borrower’s senior unsecured long-term debt
securities without third-party credit enhancement, as applicable.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Level as determined from its
then-current Ratings. The credit rating in effect on any date for the purposes
of this Schedule is that in effect at the close of business on such date. If the
Ratings differ by one level, then the applicable level will be the higher
Rating. If the Ratings differ by two or more levels, then the applicable level
will be the level corresponding to the



--------------------------------------------------------------------------------

midpoint between the two Ratings (unless there is no midpoint, in which case the
applicable level will be one level below the level corresponding to the higher
Rating). If the Borrower obtains debt ratings from a third nationally recognized
ratings agency, the applicable level will be the lower of the highest two
ratings (provided that one of the two highest ratings must be from either S&P or
Moody’s). If the Borrower does not maintain debt ratings from at least two
nationally recognized rating agencies, Level 5 shall exist. Once the Borrower
has made the Investment Grade Election, the Leverage-Based Pricing tables above
shall cease to be available.

Any change in the Borrower’s Rating which would cause it to move to a different
level shall be effective as of the first Business Day following receipt by the
Administrative Agent of written notice delivered by the Borrower in accordance
with the Loan Documents that the Borrower’s Rating has changed; provided,
however, if the Borrower has not delivered such required notice but the
Administrative Agent becomes aware that the Borrower’s Rating has changed, then
the Administrative Agent may, in its sole discretion, adjust the level effective
as of the first Business Day following the date upon which the Administrative
Agent becomes aware that the Borrower’s Rating has changed.



--------------------------------------------------------------------------------

ANNEX II

SCHEDULE 1

Commitments1

 

Lender:    Revolving
Commitment:    Tranche 1 Term
Loan
Commitment:    Tranche 2 Term
Loan Commitment:    Tranche 3 Term
Loan
Commitment    Tranche 4 Term
Loan Commitment    Total Commitment:

U.S. Bank National Association

   $56,000,000    $49,000,000    $45,000,000    $70,000,000    $50,000,000   
$270,000,000

Wells Fargo Bank, National Association

   $56,000,000    $39,000,000    $45,000,000    $0    $0    $140,000,000

Bank of America, N.A.

   $56,000,000    $69,000,000    $0    $0    $0    $125,000,000

PNC Bank, National Association

   $53,000,000    $37,000,000    $45,000,000    $47,000,000    $50,000,000   
$232,000,000

TD Bank

   $52,000,000    $23,000,000    $45,000,000    $40,000,000    $80,000,000   
$240,000,000

JPMorgan Chase Bank, N.A.

   $52,000,000    $43,000,000    $0    $0    $0    $95,000,000 BMO Harris Bank
N.A.    $52,000,000    $43,000,000    $0    $0    $0    $95,000,000

Bank of the West

   $52,000,000    $23,000,000    $20,000,000    $0    $0    $95,000,000

Citibank, N.A.

   $52,000,000    $43,000,000    $0    $0    $0    $95,000,000

BBVA USA

   $52,000,000    $43,000,000    $0    $88,000,000    $0    $183,000,000

Regions Bank

   $52,000,000    $33,000,000    $0    $0    $0    $85,000,000 Branch Banking
and Trust Company    $20,000,000    $30,000,000    $0    $0    $0    $50,000,000
Associated Bank, National Association    $15,000,000    $5,000,000   
$20,000,000    $0    $0    $40,000,000 Morgan Stanley Bank N.A.    $30,000,000
   $0    $0    $0    $0    $30,000,000

BOKF, NA

   $0    $0    $0    $0    $75,000,000    $75,000,000                           
    

Total Commitments

   $650,000,000    $480,000,000    $220,000,000    $245,000,000    $255,000,000
   $1,850,000,000

  

 

1 For the avoidance of doubt, the Tranche 1 Term Loan Commitments and Tranche 2
Term Loan Commitments terminated on the Effective Date upon the funding of the
Tranche 1 Term Loans and Tranche 2 Term Loans, respectively.



--------------------------------------------------------------------------------

ANNEX III

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Amended and Restated Credit Agreement dated as of
December 7, 2018 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”) by and among Extra Space Storage LP (the “Borrower”), Extra
Space Storage Inc. (the “REIT”), the financial institutions from time to time
party thereto (the “Lenders”) and U.S. Bank National Association, as
Administrative Agent for the Lenders (the “Administrative Agent”), which
Amendment No. 1 is dated as of July 1, 2019 (the “Amendment”). Capitalized terms
used in this Consent and Reaffirmation and not defined herein shall have the
meanings given to them in the Credit Agreement. Without in any way establishing
a course of dealing by the Administrative Agent or any Lender, each of the
undersigned (i) consents to the Amendment, (ii) reaffirms its obligations under
the Credit Agreement, the Guaranty and each and every other Loan Document to
which it is a party and (iii) acknowledges and agrees that such Credit Agreement
and each and every such Loan Document executed by the undersigned in connection
with the Credit Agreement remains in full force and effect and is hereby
reaffirmed, ratified and confirmed. All references to the Credit Agreement
contained in the above-referenced documents shall be a reference to the Credit
Agreement as so modified by the Amendment.

Dated: July 1, 2019

[Signature Pages Follow]



--------------------------------------------------------------------------------

ASSC HT LLC

ASSC MH LLC

ASSC WH LLC

BREN STORAGE, LLC

EDGEWATER REIT ACQUISITION (MD) LLC

EP RHINO, LLC

ESP 135 LLC

ESP SEVEN SUBSIDIARY LLC

ESS OF PLANTATION LLC

ESS PROPERTIES 116 LLC

ESS PROPERTIES 151 LLC

ESS STORAGE ACQUISITION EIGHT LLC

ESS STORAGE ACQUISITION ELEVEN LLC

ESS STORAGE ACQUISITION FIFTEEN LLC

ESS STORAGE ACQUISITION FIVE LLC

ESS STORAGE ACQUISITION FOUR LLC

ESS STORAGE ACQUISITION FOURTEEN LLC

ESS STORAGE ACQUISITION NINE LLC

ESS STORAGE ACQUISITION ONE LLC

ESS STORAGE ACQUISITION SEVEN LLC

ESS STORAGE ACQUISITION SIX LLC

ESS STORAGE ACQUISITION TEN LLC

ESS STORAGE ACQUISITION THIRTEEN LLC

ESS STORAGE ACQUISITION THREE LLC

ESS STORAGE ACQUISITION TWELVE LLC

ESS STORAGE ACQUISITION TWO LLC

ESS WCOT FL LLC

ESS-H BAYCHESTER ASSOCIATES, LLC

ESS-H BLOOMFIELD INVESTMENT LLC

ESS-H CHEMICAL ROAD INVESTMENTS, LLC

ESS-H ELMONT ASSOCIATES LLC

EXTRA SPACE OF ANNAPOLIS LLC

EXTRA SPACE OF ANNAPOLIS MEMBER LLC

EXTRA SPACE OF AUSTIN BLUFFS LLC

EXTRA SPACE OF AVENEL LLC

EXTRA SPACE OF CASTLE ROCK LLC

EXTRA SPACE OF EDGEWOOD LLC

EXTRA SPACE OF EDGEWOOD PULASKI HWY LLC

EXTRA SPACE OF FREEPORT LLC

EXTRA SPACE OF FT WASHINGTON LLC

EXTRA SPACE OF FT WASHINGTON MEMBER LLC

EXTRA SPACE OF HANOVER NEW RIDGE ROAD LLC

EXTRA SPACE OF HILO LLC

EXTRA SPACE OF HONOLULU AHUA STREET LLC

EXTRA SPACE OF HONOLULU KEAHOLE STREET LLC

EXTRA SPACE OF LIHUE LLC

EXTRA SPACE OF LOS ANGELES SLAUSON AVE LLC

EXTRA SPACE OF MANAYUNK LLC

EXTRA SPACE OF MASSACHUSETTS THREE LLC

EXTRA SPACE OF MINNETONKA LLC

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

EXTRA SPACE OF NANUET TWO LLC

EXTRA SPACE OF NORTH HOLLYWOOD COLDWATER CANYON LLC

EXTRA SPACE OF PENNSYLVANIA LLC

EXTRA SPACE OF RICHMOND MEEKER AVE LLC

EXTRA SPACE OF SUNLAND FOOTHILL BLVD LLC

EXTRA SPACE OF VAN NUYS RAYMER LLC

EXTRA SPACE PROPERTIES 102 LLC

EXTRA SPACE PROPERTIES 113 LLC

EXTRA SPACE PROPERTIES 120 LLC

EXTRA SPACE PROPERTIES 122 LLC

EXTRA SPACE PROPERTIES 131 LLC

EXTRA SPACE PROPERTIES 132 LLC

EXTRA SPACE PROPERTIES EIGHTEEN LLC

EXTRA SPACE PROPERTIES EIGHTY FIVE LLC

EXTRA SPACE PROPERTIES EIGHT FOUR LLC

EXTRA SPACE PROPERTIES EIGHTY LLC

EXTRA SPACE PROPERTIES EIGHTY NINE LLC

EXTRA SPACE PROPERTIES EIGHTY ONE LLC

EXTRA SPACE PROPERTIES EIGHTY SEVEN LLC

EXTRA SPACE PROPERTIES FIFTY ONE LLC

EXTRA SPACE PROPERTIES FIFTY THREE LLC

EXTRA SPACE PROPERTIES FIFTY TWO LLC

EXTRA SPACE PROPERTIES FORTY LLC

EXTRA SPACE PROPERTIES NINETY FIVE LLC

EXTRA SPACE PROPERTIES NINETY NINE LLC

EXTRA SPACE PROPERTIES NINETY ONE LLC

EXTRA SPACE PROPERTIES NINETY SIX LLC

EXTRA SPACE PROPERTIES NINETY THREE LLC

EXTRA SPACE PROPERTIES SEVENTY EIGHT LLC

EXTRA SPACE PROPERTIES SEVENTY FOUR LLC

EXTRA SPACE PROPERTIES SEVENTY LLC

EXTRA SPACE PROPERTIES SEVENTY TWO LLC

EXTRA SPACE PROPERTIES THIRTY LLC

EXTRA SPACE PROPERTIES THIRTY ONE LLC

EXTRA SPACE PROPERTIES TWENTY FIVE LLC

EXTRA SPACE PROPERTIES TWENTY FOUR LLC

EXTRA SPACE PROPERTIES TWENTY ONE LLC

EXTRA SPACE PROPERTIES TWENTY SIX LLC

EXTRA SPACE PROPERTIES TWO LLC

EXTRA SPACE STORAGE LLC

EXTRA SPACE WEST ONE LLC

EXTRA SPACE WEST TWO LLC

JILES ROAD STORAGE, LLC

HAMPSHIRE DREAM TEAM HAZLET, LLC

HPFVIII ELMONT MEMBER LLC

LINDBERGH INVESTMENTS, LLC

MADISON COUNTY SELF STORAGE, LLC

OAKDALE INVESTMENTS, LLC

SELF STORAGE REIT II, LLC

SELF STORAGE REIT, LLC

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

SOUTHWEST COLONIAL, LLC

SPACESAVERS, LLC

SSTI 1000 E 95TH ST, LLC

SSTI 10490 COLONEL CT, LLC

SSTI 1117 BOWMAN RD, LLC

SSTI 1120 S LAS VEGAS BLVD, LLC

SSTI 120 NORTHPOINT DR, LLC

SSTI 15 LANDINGS DR, LLC

SSTI 1533 ASHLEY RIVER RD, LLC

SSTI 1625 WEST CHANDLER BLVD, LLC

SSTI 1742 PASS RD, LLC

SSTI 1990 NW FEDERAL HWY 1, LLC

SSTI 201 FULTON CT, LLC

SSTI 2016 LEBANON RD, LLC

SSTI 2025 N RANCHO RD, LLC

SSTI 2244 S WESTERN AVE, LLC

SSTI 2343 SAVANNAH HWY, LLC

SSTI 2526 RITCHIE ST, LLC

SSTI 2619 AUSTELL RD, LLC

SSTI 2727 MISSOURI AVE, LLC

SSTI 281 RICHWOOD RD, LLC

SSTI 298 RED CEDAR ST, LLC

SSTI 30 TERRACE RD, LLC

SSTI 3015 RICKS INDUSTRIAL PARK DR, LLC

SSTI 3155 W ANN RD, LLC

SSTI 3803 S PRIEST DR, LLC

SSTI 4257 BUFORD DR, LLC

SSTI 4435 SKIPPACK PIKE, LLC

SSTI 4761 GULF BREEZE PKWY, LLC

SSTI 4770 S PECOS AVE, LLC

SSTI 512 PERCIVAL RD, LLC

SSTI 5219 PLANK RD, LLC

SSTI 550 MAIN ST, LLC

SSTI 5525 W ROOSEVELT RD, LLC

SSTI 5550 TIMUQUANA RD, LLC

SSTI 5701 W OGDEN AVE, LLC

SSTI 5970 CENTENNIAL CIR, LLC

SSTI 6010 MONTICELLO DR, LLC

SSTI 6047 WOODROW BEAN DR, LLC

SSTI 6195 SOUTH KANNER HWY, LLC

SSTI 69 MALLORY AVE, LLC

SSTI 75 BROOKLINE RD, LLC

SSTI 782 KING GEORGE BLVD, LLC

SSTI 815 LASALLE AVE, LLC

SSTI 8337 TARA BLVD, LLC

SSTI 890 ST PETERS CHURCH RD, LLC

SSTI 9252 E GUADALUPE RD, LLC

SSTI 99 2ND AVE, LLC

STORAGE ADVANTAGE, LLC

STORAGE DEVELOPMENT HERNDON, L.L.C.

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

STORAGE USA, L.L.C.

SUSA YPSILANTI, L.L.C.

U LOCK, LLC

USA BAY AREA SELF STORAGE GP, LLC

USA BAY AREA SELF STORAGE GP, LLC

USA CHARLESTON LV SELF STORAGE, LLC

USA DURANGO LV SELF STORAGE, LLC

USA GREENVILLE SC SELF STORAGE GP, LLC

USA HOLLYWOOD SELF STORAGE, LLC

USA SELF STORAGE I, LLC

USA SENATE AVENUE SELF STORAGE, LLC

USA SF SELF STORAGE, LLC

WCOT EXTRA SPACE WEST TWO CARSON, LLC

WCOT EXTRA SPACE WEST TWO CESAR CHAVEZ, LLC

WCOT EXTRA SPACE WEST TWO CHATSWORTH, LLC

WCOT EXTRA SPACE WEST TWO OAKLAND, LLC

WCOT EXTRA SPACE WEST TWO SATICOY, LLC

WW MADISON REALTY LIMITED LIABILITY COMPANY

 

By:

 

/s/ P. Scott Stubbs

Name:

 

P. Scott Stubbs

Title:

 

Manager

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

EXTRA SPACE STORAGE INC.

By:        

 

/s/ P. Scott Stubbs

Name:

 

P. Scott Stubbs

Title:

 

Chief Financial Officer and Executive Vice President

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

ESS HOLDINGS BUSINESS TRUST I ESS HOLDINGS BUSINESS TRUST II

By:

 

/s/ P. Scott Stubbs

Name:

 

P. Scott Stubbs

Title:

 

Trustee

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

EXTRA SPACE MANAGEMENT, INC.

By:

 

/s/ P. Scott Stubbs

 

      Name:  P. Scott Stubbs

 

      Title:    President

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

USA GREENVILLE SC SELF STORAGE, LP

By:

 

      

 

USA Greenville SC Self Storage GP, LLC

Its:

   

General Partner

 

            

 

By:

 

/s/ P. Scott Stubbs

            

 

Name:

 

P. Scott Stubbs

 

Title:

 

Manager

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

EXTRA SPACE OF PICO RIVERA LLC

By:

 

      

 

Extra Space Storage LLC

Its:

   

Manager

 

            

 

By:

 

/s/ P. Scott Stubbs

            

 

Name:

 

P. Scott Stubbs

 

Title:

 

Manager

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

USA BAY AREA SELF STORAGE, LP By:           USA Bay Area Self Storage GP, LLC
Its:           General Partner           By:  
        Edgewater REIT Acquisition (MD) LLC           Its:           Manager    
        By: /s/ P. Scott Stubbs                                 Name:   P. Scott
Stubbs             Title:     Manager

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

EXTRA SPACE OF MORRISVILLE LP By:           Extra Space of Pennsylvania LLC Its:
          General Partner           By: /s/ P. Scott
Stubbs                                   Name:   P. Scott Stubbs  
        Title:     Manager

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

ESS SSTI 2015, L.P. By:           Edgewater REIT Acquisition (MD) LLC Its:  
        General Partner           By:  /s/ P. Scott
Stubbs                                   Name:   P. Scott Stubbs  
        Title:     Manager

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

USA SS REIT II OPERATING PARTNERSHIP, L.P. By:       Self Storage REIT II, LLC
Its:       General Partner       By:        /s/ P. Scott
Stubbs                               Name:   P. Scott Stubbs  
    Title:     Manager

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

SOUTH PHILADELPHIA ACQUISITION, LP By:           Extra Space Storage LLC Its:  
        General Partner           By:  /s/ P. Scott
Stubbs                                   Name:   P. Scott Stubbs  
        Title:     Manager

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

STORAGE PARTNERS OF WARRINGTON, LP By:  

        Extra Space Storage LLC

Its:           General Partner  
        By:  /s/  P. Scott Stubbs                                       
        Name:  P. Scott Stubbs           Title:    Manager

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

USA SELF STORAGE OPERATING PARTNERSHIP, LP By:           Self Storage REIT, LLC
Its:           General Partner  
        By:      /s/ P. Scott Stubbs                               
        Name:  P. Scott Stubbs           Title:    Manager

 

Signature Page to Consent and Reaffirmation

Amendment No. 1 to Amended and Restated Credit Agreement

Extra Space Storage LP



--------------------------------------------------------------------------------

ANNEX IV

LIST OF CLOSING DOCUMENTS

 

1.

Amendment No. 1 (the “Amendment”) to Amended and Restated Credit Agreement dated
as of December 7, 2018, among Extra Space Storage LP (the “Borrower”), the
Augmenting Lender and Increasing Lenders party thereto and U.S. Bank National
Association, as administrative agent (in such capacity, the “Administrative
Agent”).

 

2.

Notes executed by the Borrower in favor of each of the Augmenting Lender and the
Increasing Lenders, if any, which has requested a note pursuant to
Section 2.13(d) of the Credit Agreement.

 

3.

Consent and Reaffirmation executed by the Guarantors party to the Guaranty prior
to the Amendment No. 1 Effective Date (collectively with the Borrower, the
“Existing Loan Parties”) and the New Guarantors (as defined below, and
collectively with the Existing Loan Parties, the “Loan Parties”) in favor of the
Administrative Agent.

 

4.

Certificate of the Secretary of the Parent Guarantor, certifying (i) the charter
document of each Loan Party, as attached thereto and as certified as of a recent
date by the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization (or if applicable, certifying that there have
been no changes in the charter document of each Existing Loan Party since
previously certified to the Administrative Agent on December 7, 2018), (ii) the
Operating Agreement or other organizational document, as attached thereto, of
each Loan Party as in effect on the date of such certification (or if
applicable, certifying that there have been no changes in the Operating
Agreement or other organizational document of each Existing Loan Party since
previously certified to the Administrative Agent on December 7, 2018), (iii)
resolutions of the Board of Directors of the Parent Guarantor or other
applicable authorizing party of each Loan Party authorizing the execution and
delivery of the Amendment, the Guaranty Supplement and/or the Consent and
Reaffirmation, as applicable, and the performance of each Loan Document to which
it is a party, (iv) the Good Standing Certificate (or analogous documentation if
applicable) for each Loan Party from the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction and to the extent available for such
entity, (v) the names and true signatures of the authorized signatories with
respect to each Loan Party authorized to sign the Loan Documents to which it is
a party, and (in the case of Borrower) among other things authorized to request
an Advance or the issuance of a Facility LC under the Credit Agreement,
(vi) that no Material Adverse Change has occurred, (vii) that there is no
litigation or other proceeding relating adversely to or affecting the Parent
Guarantor or its Subsidiaries which could reasonably be expected to result in a
Material Adverse Effect, and (viii) that attached thereto are copies of all
governmental, shareholder, corporate and third party consents, if any, required
in respect of the Tranche 3 Term Loan Facility and the Tranche 4 Term Loan
Facility (or certifying that no such consents are required).

 

5.

Opinion of Latham and Watkins LLP, counsel for the Loan Parties.

 

6.

Opinions of local counsel to the Parent Guarantor and the other Loan Parties, as
agreed between primary counsel to the Borrower and counsel to the Administrative
Agent.

 

7.

Compliance Certificate signed by an Authorized Signatory of the Borrower
calculating (and showing compliance with) the financial covenants set forth in
Section 6.16 as of March 31, 2019 calculated on a pro forma basis giving effect
to the incurrence of the Tranche 3 Term Loans and Tranche 4 Term Loans and the
repayment of the Refinanced Indebtedness.



--------------------------------------------------------------------------------

ANNEX V

EXHIBIT E-5

FORM OF TRANCHE 3 TERM LOAN NOTE

[                    ], 20[    ]

Extra Space Storage LP, a Delaware limited partnership (the “Borrower”),
promises to pay to [                                        
                                    ] or its registered assigns (the “Lender”)
the aggregate unpaid principal amount of all Tranche 3 Term Loans made by the
Lender to the Borrower pursuant to Section 2.1(d) of the Agreement (as
hereinafter defined), in immediately available funds at the applicable office of
U.S. Bank National Association, as Administrative Agent, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Tranche 3 Term Loans in full on the Tranche 3 Term Loan
Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Tranche 3 Term Loan and the date and amount of each principal
payment hereunder.

This Term Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of December 7,
2018 (which, as it may be amended or modified and in effect from time to time,
is herein called the “Agreement”), among the Borrower, Extra Space Storage Inc.,
the lenders party thereto, including the Lender, the LC Issuer and U.S. Bank
National Association, as Administrative Agent, to which Agreement reference is
hereby made for a statement of the terms and conditions governing this Term
Note, including the terms and conditions under which this Term Note may be
prepaid or its maturity date accelerated. This Term Note is guaranteed pursuant
to the Guaranty, all as more specifically described in the Agreement, and
reference is made thereto for a statement of the terms and provisions thereof.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

The undersigned waives demand, presentment, notice of nonpayment, protest,
notice of protest and notice of dishonor.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT
REGARD TO THE CONFLICT OF LAWS PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF
THE LAWS OF A STATE OTHER THAN THE STATE OF NEW YORK) OF THE STATE OF NEW YORK,
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

EXTRA SPACE STORAGE LP,

By:

 

ESS Holdings Business Trust I

Its:

 

General Partner

By:

   

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

TRANCHE 3 TERM LOAN NOTE OF [                                ],

DATED [_________], 20[__]

 

  Date

  

Principal

Amount of

Tranche 3 Term
Loan

  

Type of

Tranche 3 Term
Loan
    

  

Maturity
of Interest

Period

  

Principal

Amount

Paid

  

Unpaid

Balance



--------------------------------------------------------------------------------

ANNEX VI

EXHIBIT E-6

FORM OF TRANCHE 4 TERM LOAN NOTE

[                ], 20[    ]

Extra Space Storage LP, a Delaware limited partnership (the “Borrower”),
promises to pay to [                                                         ]
or its registered assigns (the “Lender”) the aggregate unpaid principal amount
of all Tranche 4 Term Loans made by the Lender to the Borrower pursuant to
Section 2.1(e) of the Agreement (as hereinafter defined), in immediately
available funds at the applicable office of U.S. Bank National Association, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on the Tranche 4 Term
Loans in full on the Tranche 4 Term Loan Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Tranche 4 Term Loan and the date and amount of each principal
payment hereunder.

This Term Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of December 7,
2018 (which, as it may be amended or modified and in effect from time to time,
is herein called the “Agreement”), among the Borrower, Extra Space Storage Inc.,
the lenders party thereto, including the Lender, the LC Issuer and U.S. Bank
National Association, as Administrative Agent, to which Agreement reference is
hereby made for a statement of the terms and conditions governing this Term
Note, including the terms and conditions under which this Term Note may be
prepaid or its maturity date accelerated. This Term Note is guaranteed pursuant
to the Guaranty, all as more specifically described in the Agreement, and
reference is made thereto for a statement of the terms and provisions thereof.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

The undersigned waives demand, presentment, notice of nonpayment, protest,
notice of protest and notice of dishonor.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT
REGARD TO THE CONFLICT OF LAWS PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF
THE LAWS OF A STATE OTHER THAN THE STATE OF NEW YORK) OF THE STATE OF NEW YORK,
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

EXTRA SPACE STORAGE LP,

By:   ESS Holdings Business Trust I

Its:   General Partner

By:    

Name:  

Title:  



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

TRANCHE 4 TERM LOAN NOTE OF [                                  ],

DATED [                ], 20[    ]

 

  Date    Principal
Amount of
Tranche 4
Term Loan    Type of
Tranche 4
Term Loan
        Maturity
of Interest
Period    Principal
Amount
Paid    Unpaid
Balance